DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 5 February 2021.
Claims 28 and 51 have been amended.
Claims 28, 30, 31, 33-35, and 45-60 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7 April 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 11 of their response, “The Office Action alleges that Applicant’s claims recite “performance of fundamental economic practice and managing personal behavior or relationships or interactions between people (including following rules or instructions), which are both concepts found in the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.” Office Action, p. 17. This is incorrect.”  The Applicant continues, “Specifically, the Examiner’s analysis improperly relies on an oversimplification of Applicant’s claims into “limitations of transmitting a postage indicia to the user, receiving a mailpiece, determining whether a parcel number is stored in association with the unique postage number in a database, and indicating to a shipper that the mailpiece may be delivered.” Office Action, p. 17. This improperly “oversimplifies] the claims by looking at them generally and failing to account for the specific requirements of the claims.” MPEP § 2106.05(a) (internal quotation marks and citation omitted).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, it is noted that the previous Final Rejection mailed 5 November 2020 stated in paragraph 13, “The limitations of updating a database with a record for the postage indicia upon postage being purchased; transmitting purchased postage indicia to a user; determining a postage amount paid based on the postage indicia; verifying that he postage indicia is not an unauthorized duplicate; determining that the postage amount was paid online; determining billing information associated with the parcel number or the unique postage number; billing a payment account associated with 
The Applicant continues on page 12 of their response, “Moreover, even assuming Applicant’s claims involve a concept such as ‘transmitting of postage indicia to a user after the user purchases the postage indicia’ identified by the PTAB (the Board Decision issued on December 12, 2018, p. 7), they are not directed to the concept. Indeed, as articulated in Enfish, the ‘directed to’ inquiry ‘applies a stage-one filter to claims . . . based on whether ‘their character as a whole is directed to excluded subject matter,’’ and ‘cannot simply ask whether the claims involve a 
The Applicant continues on pages 13 and 14 of their response, “Like claim 1 of Example 42, even if Applicant’s amended claims recite an abstract idea (which they do not), the amended claims integrate the purported judicial exception into a practical application because they recite elements that provide a specific improvement over prior systems for scanning a postage indicia that is formatted in a machine-readable format and not in a human readable form, and determining the information included in the scanned postage indicia is not a fraud, and the scan a postage indicia affixed to a mailpiece, the postage indicia being determine, based on the scanned postage indicia, a unique parcel number and a unique postage number different from the unique parcel number… a processor configured to: determine, based on the scanned postage indicia, a postage amount paid associated with the mailpiece, the postage amount being encoded on the postage indicia in the machine readable format without revealing the postage amount in a human readable format; verify, based on information derived from the scanned postage indicia, that the postage indicia is not an unauthorized duplicate; determine, based on the scanned postage indicia, that the postage amount was paid online; determine, based on the scanned postage indicia, billing information associated with at least one of the unique parcel number or the unique postage number, the billing information being encrypted and embedded in the postage indicia in the machine readable format, without revealing the billing information in a human readable format; bill a payment account using the determined billing information for an adjusted postage value if the postage amount paid falls short of a required amount; determine whether the unique parcel number is stored in association with the unique postage number in the database; and indicate to a shipper that the mailpiece may be delivered when the processor determines that the unique parcel number is associated with the unique postage number and the adjusted postage value is appropriately billed.” (Emphasis added).  As shown and emphasized here, the Applicant has amended the claims to state using a general purpose scanner to read postage indicia on a mailpiece and determine as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Emphasis added).  It is noted that the identified abstract idea was deemed to be integrated into a practical application because the claimed invention as a whole recited an improvement in allowing remote users to share information in real-time in a standardized format regardless of the format in which the information was input by the user, which is a technological problem and the claim provides the technological solution, that is identified by the provided Example background/specification.  Unlike this Example, the Applicant’s claimed 
The Applicant continues on page 15 of their response, “In addition, the claims are not directed to an abstract idea because they do not threaten to monopolize or preempt any abstract idea. Alice (discussing monopolization of an abstract idea; Alice (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)). The claims do not threaten to pre-empt all methods of “transmitting of postage indicia to a user after the user purchases the postage indicia is a fundamental economic practice long prevalent in society.” Office Action, p. 17.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, as noted above, the Examiner, nor did the PTAB, say that the Applicant’s claims were directed towards solely “transmitting of postage indicia to a user after the user purchases the postage indicia is a fundamental economic practice long prevalent in society,” and instead the previous rejection stated in paragraph 13 that the claims, “covers the performance of fundamental economic practice, commercial interactions, and managing personal behavior or relationships or interactions between people (including following rules or instructions), but for the use of generic computer components (processor, scanner, electronic interface) as tools to carry out the abstract idea.”  It is noted that the single partial sentence that the Applicant has referred to on page 17 of the Office Action stated in full, “Additionally, but for “the processor,” determining whether the unique parcel number is stored in association with the unique postage number in Alice/Mayo test.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 17 of their response, “A proper analysis at Step 2B demonstrates that Applicant’s claims recite significantly more because the claims have ‘additional elements that amounted to significantly more than the abstract idea.’ M.P.E.P. § 2106. For example, amended claim 28 recites a system for determining whether a mailpiece having a machine-readable postage indicia may be processed that comprises a number of steps including: determin[ing], based on the scanned postage indicia, a postage amount paid associated with the .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28, 30, 31, 33-35, 45-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps of scanning a postage indicia affixed to a 
The limitations of updating a database with a record for the postage indicia upon postage being purchased; transmitting purchased postage indicia to a user; determining a postage amount paid based on the postage indicia; verifying that he postage indicia is not an unauthorized duplicate; determining that the postage amount was paid online; determining billing information associated with the parcel number or the unique postage number; billing a payment account associated with 
This judicial exception is not integrated into a practical application.  The claims do not recite limitations that improve the functioning of a computer, another technology, or a technical field.  The claims do not recite applying or using the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Additionally, the claims do not apply or use the abstract idea in other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining a postage amount paid, determining the billing information, billing the customer, determining whether the unique parcel number is stored in association with the unique postage number in a database, indicating to a shipper that the mailpiece amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the receiving requests and sending postage indicia over a network is deemed routine, well-known and conventional, as this amounts mere receiving and transmitting information over a network (“Receiving or transmitting data over a network, e.g., using the Internet to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)” MPEP 2106.05(d)).  Additionally, the updating of a database with purchased postage indicia, is no more than updating memory and record keeping, which is deemed routine, well-known, and conventional (“Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” and “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,” MPEP 2106.05(d)).  Additionally, using a scanner to scan mailpiece indicia to extract included information is deemed no more than electronically scanning a document and extracting information, which is routine, well-known, and conventional (“Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank,
The dependent claims, taken individually and as an ordered combination, do not integrate the abstract idea into a practical application, nor do they add significantly more to the abstract idea.  In particular, they merely recite the use of the internet as an interface to send and receive information, which is deemed a narrowing of the field of use and routine, well-known, and conventional (MPEP 2106.05(d)) (claim 30).  Additionally, the claims recite verifying that a postage number has not been used before, which is deemed part of the abstract grouping of “Certain Methods of Organizing Human Activities” (claim 31).  Additionally the claims recite comparing the received postal information with postal information of other mail pieces, which is deemed part of the abstract grouping of “Certain Methods of Organizing Human Activities” (claims 33, 46, 53, and 54).  Additionally the claims recite updating a database with new records, which is deemed extrasolution activity and routine, well-known, and conventional (recordkeeping, and storing and retrieving information in memory, (MPEP 2106.05(d)) (claim 34).  Additionally, the claims narrow the field of use by defining the type of scanner as being portable, which does not integrate the abstract idea into a practical application (claim 35).  Additionally, the claims narrow the field of use by defining the type of information and contents of the parcel and postage numbers, which does not integrate the abstract idea into a practical application (claims 45, 59, and 60).  Additionally, the claims recite detecting duplication of postage indicia in the comparison, which is deemed part of the abstract grouping of “Certain Methods of Organizing Human Activities” (claims 47, 57, 58).  Additionally, the claims further recite when a comparison is conducted, which is merely a narrowing of the field of use (claims 

Novelty/Non-obviousness  
The claims 28, 30, 31, 33-35, and 45-60 are deemed allowable over the prior art of record, however remain rejected in view of 35 USC 101.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
7 April 2021
Art Unit 3628